DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being ndefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of claim 1 line 4 include the limitation of “… determine a number of visual marker as needed”.  The examiner takes the position the term “… as needed” is subjective terminology in which the specification, as originally provided, fails to provide a standard for measuring the scope of the term.   While the specification does provide a teaching of placing a number of visual maker (see paragraph 58-59, 184) when a particular visual marker is “needed”, it does not rise to the level of having an objective standard for measuring the scope of the term.  For example, paragraph 184 states an example that additional markers are “needed” when the physical part do not provide “sufficient” marking ability.  The specification fails to provide further steps on how to determine “sufficient” marking ability of a physical part.  As such, the examiner takes the position that the determination of whether or not a physical part provide “sufficient” marking ability in itself is a subjective terminology that relies solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  Therefore, the examiner takes the position 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Loper US 20150206341 and in view of Sudol 20160078683
Claim 1:  The Loper reference provides a teaching of a method to generate customized training workpieces2 for simulation based on physical real parts (see abstract showing a system that is capable of generating a training work piece based on physical real parts), the method comprising:
analyzing a three-dimensional model of a physical part to determine a number of visual markers as needed (see paragraph 72 step 101-102 and paragraph 73)   and a placement of the visual markers on the physical part, the number and the placement of the visual markers being based on a geometry of the physical part (see paragraph 76 placement on the marker on the body based on the analysis of the body).

Claim 10:   The Loper reference is silent on the teaching of wherein the generating of the physical markers comprises printing stickers of the visual markers.
However, the Sudol reference provides a teaching of wherein the generating of the physical markers comprises printing stickers of the visual markers (see paragraph 82 or stickers applied to the pieces and paragraph 76 a marker generator configured to print out marker).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified    the Loper reference with the feature of wherein the generating of the physical markers comprises printing stickers of the visual markers, as taught by Sudol reference, in order to provide a cheap and accurate marker for augmented reality purposes.     
Claim 11: The Loper reference is silent on the teaching of comprising generating placement instructions for attaching the physical markers to the physical part.
However, the Sudol reference provides a teaching of generating placement instructions for attaching the physical markers to the physical part (see paragraph 82 “…cards representing tasks could be laid out in a particular arrangement, such in order of proposed completion or over a calendar, and the technology could display AR content to assist the user in planning and efficient completion of tasks”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified    with the feature of teaching of generating placement instructions for attaching the physical markers to the physical part, as taught by Sudol, in order to provide a cheap and accurate marker for augmented reality purposes.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Loper US 20150206341 and in view of Sudol 20160078683 and further in view of Wang et al (AprilTag 2: efficient and robust fiducial detection.  
Claim 2:  The Loper reference is silent on the teaching of wherein the visual markers comprise machine readable codes, and the generating of the physical markers comprises selecting the visual markers to represent codes having Hamming distances meeting at least a lower threshold.
However, the Sudol reference provides a teaching of wherein the visual markers comprise machine readable codes (see paragraph 35 “Recognition engine 120 represents a computing recognition module (i.e., hardware and software) that recognizes markers 142 and arrangement 140 from digital representation 122”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Loper reference with the feature of w herein the visual markers comprise machine readable codes, as taught by Sudol, in order to provide a cheap and accurate marker for augmented reality purposes.   
The Wang et al reference provides a teaching of the generating of the physical markers comprises selecting the visual markers to represent codes having Hamming distances meeting at least a lower threshold (see page 3 column 2 last two paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sudol reference with  the feature of the physical markers comprises selecting the visual markers to represent codes having Hamming distances meeting at least a lower threshold, as taught by Wang, in order to improve recongintion performance and reduce false positive (see  Abstract second paragraph).  




Allowable Subject Matter
Claims 17-18 are allowed.
Claims 2-9, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 17 was marked to be allowable.  The Loper reference does provide a teaching of analyzing a three dimensional model for the placement of visual makers and the Sudol reference provides a teaching of generating physical markers generate physical markers representative of the determined visual markers for attachment to the physical part based on the determined placement of the visual markers.  The combination of the Loper and Sudol reference is silent whether this combination can be applied in a workpiece directed for a  welding process.  Due to the lack of evidence that provide a reasonable expectation of success, the examiner takes the position that the combination of Loper and Sudol should not be applied to claim 17.  
 Claim 18 was marked to be allowable.  The examiner applies the same rationale as applied in claim 17.  Additionally, claim 18 also include limitation of generating a spray paint training workpiece.   The Loper and Sudol reference is silent whether this combination can be applied in spray paint training work piece.  Due to the lack of evidence that provide a reasonable expectation of success, the examiner takes the position that the combination of Loper and Sudol should not be applied to claim 18.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The examiner suggests that the applicant can simply remove the term “… as needed” to overcome the current rejection under 35 U.S.C 112(b).   
        2 The examiner notes that the term “training workpiece” does not have specific meaning/definition in the specification.  As such, the examiner interprets the term “training workpiece” as anything that is based on physical real parts that can conceivably used in training environment.